Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
The Amendment filed 10/20/2022 in response to Office Action of 7/22/2022, is acknowledged and has been entered. Claims 1, 2, 4-9, 11-24 are now pending. Claims 1, 4, 6, and 11 are amended. Claims 12-20 remain withdrawn. Claims 1, 2, 4-9, 11, 21-24 are currently being examined. 
Maintained Rejections
(arguments and amendments addressed) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11, 21-22, and 24 remain rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US20090054253A1; Published: 02/26/2009), in view of West (WO2016120625A1) 
Li teaches the following: 
a method for treating an individual having an inflammatory bowel disease (IBD), ulcerative colitis (UC) or Crohn’s disease (CD), by a) detecting levels of genes that modulate the disease, such as Oncostatin M (OSM) or CD64 prior to treatment, b) characterizing or classifying the individuals as responders or non-responders to tumor necrosis factor (TNF) based off the levels of these genes; (Table 1, 0009, 0011, 0020, 0077, 0124, claim 1, 4) 
treating the responders and non-responders with a TNF inhibitor, infliximab, an anti-TNF alpha antibody; (0111, 0120, claims 45-46) 
detecting the levels via a biological sample, wherein the biological samples may be peripheral blood (claim 13) 
detecting biological samples and measuring the antibody levels or by using an enzyme-linked immunosorbent assay (ELISA) and comparing the measured protein level to a reference/control standard. (claim 33) 
However, Li does not teach 1) administering an anti-TNF-alpha inhibitor at a higher dose than recommended dose to an individual characterized as a non-responder and 2) administering a TNFi-nonresponder another agent, such as prednisone.  
West teaches a method of treating an individual having an inflammatory bowel disease (IBD) comprising: a) detecting a pre-treatment level of Oncostatin M (OSM) protein in a biological sample obtained an individual, b) characterizing the individual as tumor necrosis factor (TNF) inhibitor (TNFi) nonresponder (OSMhigh) or a TNFi responder (OSMlow), and c) treating TNFi responder with a TNF inhibitor. (claims 3 , 4, 7) West teaches that IBD is selected from ulcerative colitis (UC) and Crohn’s disease (CD) and the biological sample obtained from individual is from peripheral blood. (Figure 17; pg 1 lines 14-20; pg. 25 lines 17-20;) West also teaches detecting the level of the OSM protein by: 1) contacting the biological sample with an antibody that binds to OSM and measuring the amount of OSM bound to the antibody and 2) using an enzyme-linked immunosorbent assay (ELISA). (pg. 31 lines 17-20; lines 28-33) West further teaches measuring the OSM protein to a control and normalizing the measured OSM to the control. West teaches that the TNF inhibitor given to individual is an anti-TNF monoclonal antibody, such as infliximab, adalimumab, cetrlizumab or golimumab. (pg. 18, lines 3-4)  (Lastly, West teaches that individuals that are TNF non-responders are administered agents such as prednisone (corticosteroid).  West further teaches that standard treatment for inflammatory diseases, such as IBD, consists of broadly suppressive anti-inflammatory agents, such as corticosteroids. (pg 35 lines 24-34) 
It would have been prima facie obvious to one of the ordinary skill in the art at the time of the invention was filed to administer a TNF alpha inhibitor antibody, or another agent such as prednisone, to a non-responder in the method of Li. One would have been motivated and have a reasonable expectation of success to because: (1) Li and West recognize the need in the art to treat patients who are responders and non-responders to TNF inhibitors, (2) Li teaches treating non-responders with anti-TNF monoclonal antibodies, (2) West teaches that patients that are non-responders to TNF are administered prednisone, and (3)  West teaches that the standard treatment of IBD, which may include agents, such as prednisone. 
With regard to administering a higher dose of anti-TNF alpha antibody than a recommended dose to the non-responder population, Li and West recognize the need in the art to treat TNFi non-responders and Li teaches the method of treating this patient population with an anti-TNF alpha antibody.  Given the recognized need to treat this patient population and reduce inflammatory responses, and given the known success of anti-TNF alpha antibodies in treating IBD and inhibiting inflammatory responses, one of skill in the art could have pursued administering higher doses of anti-TNF-alpha antibody to these non-responders and expected therapeutic responses, with a reasonable expectation of success. 
Response to Arguments
Applicants argue that the OA fails to establish a prima facie case of obviousness, for at least he reasons that each and every claim feature is not shown in the art, an element-by-element analysis not mapped to specific disclosures in the prior art, no expectations of success is established, and the rejection employs impermissible hindsight. Applicant argues that the Examiner did not provide indication of where the features are actually taught. Applicant provided an example related to feature of CD64 in the Li reference that was listed in Table 1 and stated that the reference does not teach or suggest the use of CD64 as a marker of anti-TNF alpha inhibitor responsiveness in an individual based on a pre-treatment measurement of OSM and/or CD64. 
Applicants arguments have been considered but are not persuasive. Examiner has moved the cited references behind each statement to indicate where the features are actually taught. In regards to the feature of CD64 in the Li reference. Li teaches that in paragraph 0135 that the genes listed in Table 1, including CD64, serves as a biomarker profile indicative of the response of a subject to the treatment. Therefore, the use of using CD64 as a marker of anti-TNF alpha inhibitor responsiveness is taught in the reference by Li. 
New Rejection
(necessitated by amendments)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitations “said OSMhigh individual” and “said OSMlow individual”. Claim 23 is dependent upon claim 1; claim 1 does not recite the limitation of “OSMhigh individual” and “OSMlow individual”. There is insufficient antecedent basis for these limitations in the claim.
New Rejection
Claim Rejections - 35 USC § 112
Claims 1, 2, 4-9, 11, 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites:
A method of treating an individual having an inflammatory bowel disease (“IBD”) comprising a) detecting a pre-tumor necrosis factor (TNF) inhibitor treatment plasma Oncostatin M (OSM) protein concentration in a peripheral blood biological sample obtained from said individual;
a) detecting a pre-tumor detecting a pre-tumor necrosis factor (TNF) inhibitor treatment neutrophil FCGRIA (nCD64) concentration in a peripheral blood sample obtained from said individual;
b) classifying said individual as TNFi-non-responder or TNFi- responder based on said pre-TNF inhibitor treatment plasma OSM level and said pre-TNF inhibitor nCD64 level;
c) administering a treatment selected from a non-TNFi treatment, a TNFi at a dose higher than the recommended dose, and combinations thereof, to said TNFi responder, or administering an anti-TNF at the recommended dose to said TNFi non-responder.
The instant claims provide no basis or relevant comparisons or controls in order for one to determine the scope of what individuals fall into the categories of “TNFi-non-responder” or “TNFi- responder”. The claims recite classifying the individuals into the categories but do not say how the classifying is accomplished “based on said pre-TNF inhibitor treatment plasma OSM level and said pre-TNF inhibitor nCD64 level”. Based on the OSM and nCD64 levels how? What is the basis for classification? Without any concrete concentration cutoffs or relevant comparisons recited, one could not determine the scope of patients that fall into the classification of TNFi- responder that receive treatment with non-TNFi treatment, a TNFi at a dose higher than the recommended dose, and combinations thereof; or the scope of patients that fall into the classification of non-TNFi- responder that receive treatment with anti-TNF.
Similarly, claim 11 recites “wherein elevated CD64 level is predictive of a poor response to anti-TNF therapy.” Elevated compared to what? What is considered elevated? Without any concrete concentration cutoffs or relevant control comparisons recited, the claim fails to provide identifiably “elevated” levels, and one could not determine the scope of patients that fall into the classification of having “elevated” CD64 levels.
All other rejections recited in the Office Action mailed 7/22/2022 are hereby withdrawn in view of amendments and the declaration filed under 37 CFR 1.130(a) stating the Minar reference is not prior art.
Conclusion: No claim is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642